Citation Nr: 0530327	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  98-19 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for an acquired psychiatric disability, including post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disability, including PTSD with depression, based 
upon a reopened claim.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from December 1965 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The claims file is currently under 
the jurisdiction of the VARO in Atlanta, Georgia.  

The February 1997 rating determination appears to have 
reopened the previously denied claim seeking service 
connection for a psychiatric disability based upon the 
receipt of new and material evidence and then denied the 
reopened claim, although this is not clearly stated.  The 
Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed. 
Cir. 1996).  Moreover, if the Board finds that new and 
material evidence has not been presented, that is where the 
analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  
Thus, the Board must first review the RO determination that 
new and material evidence has been submitted to reopen the 
previously denied claim.  

In May 2005, the appellant testified at a hearing held before 
the undersigned at the St. Petersburg VARO.  A transcript of 
that hearing is of record.  

The issue of entitlement to service connection for a chronic 
acquired psychiatric disability based upon a reopened claim 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
disability, including PTSD, was initially denied by a final 
rating action dated in May 1986.  

2.  The present attempt to reopen that claim was filed in 
October 1996.  

3.  New evidence received since May 1986 is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim seeking service connection for a 
psychiatric disability, including PTSD.  38 C.F.R. § 3.156(a) 
(1996-2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act of 2000 or the regulations implementing it is 
not required because the evidence and information currently 
of record are sufficient to substantiate the veteran's 
present attempt to reopen the previously denied claim seeking 
service connection for a psychiatric disability, including 
PTSD.  

Entitlement to service connection for a psychiatric 
disability, including PTSD, was initially denied by an 
administratively final rating action dated in May 1986.  The 
evidence of record at that time, including the service 
medical records, disclosed that the appellant had been 
hospitalized in service for the treatment of a personality 
disorder; that an anxiety disturbance and a panic disorder 
were initially diagnosed on a VA psychiatric examination of 
the appellant in April 1986, almost 20 years after his 
discharge from service; and that the appellant reportedly did 
not satisfy the criteria for a diagnosis of PTSD on the April 
1986 VA examination.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Recently, 38 C.F.R. § 3.156(a) has been amended to redefine 
new and material evidence so as to include the additional 
requirement that new and material evidence must raise a 
reasonable possibility of substantiating the claim.  This is 
not a liberalizing amendment; but, in any event, it applies 
only to claims to reopen received on and after August 29, 
2001.  The appellant's present claim to reopen was received 
in 1996, so this new amendment does not apply to this case.  

The new evidence received since May 1986 includes several 
diagnoses of PTSD, as well as medical opinions indicating 
that the appellant's current psychiatric problems originated 
in service.  The credibility of this evidence is assumed for 
the purposes of determining if new and material evidence has 
been submitted.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Consequently, the Board has concluded that new and material 
evidence has been received, and that the claim seeking 
service connection for a psychiatric disability will be 
reopened.  


ORDER

The Board having determined that new and material evidence 
has been received, the previously denied claim seeking 
service connection for a psychiatric disability, including 
PTSD, is reopened.  


REMAND

In the present reopened claim, the appellant seeks 
entitlement to service connection for a chronic acquired 
psychiatric disability, including PTSD with depression.  
Depression is a symptom of many psychiatric illnesses (such 
as PTSD or a major depressive disorder) and personality 
disorders; it is not, by itself, a disability for which 
service connection can be granted.  Likewise, service 
connection for a personality disorder is not legally 
appropriate.  See 38 C.F.R. § 3.303(c).  

The appellant served on active duty for less than one year 
from December 1965 to November 1966.  He arrived in Vietnam 
on June 27, 1966; less than one week later, he was referred 
to a Medical Battalion for psychiatric evaluation after he 
had made one or more superficial and ineffective suicidal 
gestures.  He was soon hospitalized for further psychiatric 
evaluation and eventually returned to the United States.  He 
remained in various military hospitals until he was 
administratively discharged as unsuitable for further 
service.  Contrary to the appellant's contentions, he 
received no medications except malaria prophylaxis.  The 
military treating physicians found that the appellant 
suffered from chronic social maladjustment with feelings of 
inferiority and being unwanted, with inability to adjust to 
groups.  During hospitalization, he began playing passive-
aggressive games with the staff, challenging their authority 
and directions at every opportunity.  It was reported in the 
relevant medical records that at no time was there was 
evidence of a psychosis, neurosis, or disabling depression.  
A conference of staff psychiatrists agreed that the appellant 
had shown longstanding evidence of a pathologic personality 
disturbance which precluded further useful service in the 
military; and a final diagnosis of a passive-aggressive 
personality disorder was reported by a Medical Board, which 
concluded that this condition had existed prior to service 
and was not aggravated therein.  

The RO has been unable to verify the claimed combat stressors 
(such as participation in firefights, etc.) because, 
according to his service records and other sources, the 
appellant did not engage in combat with the enemy.  Although 
he claims that he was awarded the Purple Heart Medal, this is 
contradicted by his service records.  Likewise, the command 
chronology of his unit in Vietnam does not reflect any of the 
claimed mortar attacks at the time the appellant was present.  

The RO has been unable to verify any of the claimed non-
combat stressors because the appellant has not been 
consistent in describing these incidents, and also because he 
has not provided sufficient specific information to enable 
the service department to verify these stressor incidents.  
The appellant, in turn, has complained that the RO's attempts 
to verify the claimed stressors were inadequate and half-
hearted.  The Board believes that a further attempt should be 
made to identify and verify the non-combat stressor events in 
service which may support a valid diagnosis of PTSD.  

The appellant also testified at the May 2005 hearing that he 
had been in receipt of disability benefits from the Social 
Security Administration (SSA) for about two years.  He later 
submitted a copy of a private psychological evaluation dating 
from October-November 2001, which he said had been used by 
the SSA in its disability determination, and a May 2005 
letter from the SSA stating that the appellant's SSA 
disability award is based upon a mood disorder including 
anxiety and depression.  If (as seems possible) other medical 
evidence was used by the SSA in making its disability 
determination on the appellant's claim, this information may 
be directly relevant to the present appeal and should be 
requested from the SSA.  

Finally, a comprehensive medical opinion concerning the 
merits of the present reopened claim would be most helpful to 
the Board in its appellate review.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  At the same time, the AMC or 
the RO should request the appellant to 
prepare (preferably with the assistance 
of his representative) and submit a 
complete listing of the non-combat 
stressor events in service which he 
contends have resulted in PTSD.  This 
list should include specific information, 
including names, date, place, and unit to 
which the appellant was assigned at the 
time, so as to enable the service 
department to verify the existence of the 
claimed stressor events.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant; also, any 
relevant VA medical records not already 
of record should be placed in the claims 
file.  The AMC or the RO should also 
request the SSA to provide copies of any 
medical evidence used in deciding the 
appellant's disability claim with that 
agency in or about 2003.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
determine (after consulting the service 
department if necessary) which, if any, 
of the claimed stressor events can be 
verified.  A written record of this 
determination should be incorporated into 
the claims file.  

5.  The AMC or the appropriate VARO 
should next schedule the appellant for a 
VA psychiatric examination, if possible 
by a board composed of two or more VA 
staff psychiatrists, to determine the 
nature and etiology of any chronic 
acquired psychiatric disorder currently 
present.  The examiner(s) must review 
pertinent documents in the claims file, 
especially including the service medical 
records, before completing the 
examination report.  Any tests, studies 
and evaluations deemed necessary should 
be performed.  A diagnosis of PTSD under 
the DSM-IV criteria should be made or 
ruled out based upon the stressor events 
verified by the AMC or RO.  If PTSD is 
diagnosed, the examiner(s) should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner(s) should explain 
why the appellant does not meet the 
criteria for this diagnosis.  If the 
appellant is found to have any other 
acquired psychiatric disorder(s) (as 
opposed to personality disorders), the 
examiner(s) should provide a medical 
opinion with respect to each such 
disorder as to whether it is likely, 
unlikely, or as likely as not (using only 
those terms), that the acquired 
psychiatric disorder is etiologically 
related to the appellant's military 
service.  The rationale for all opinions 
expressed should also be provided.  

6.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current reopened claim 
on a de novo basis without reference to 
adjudications after May 1986.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


